Order filed March 9, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00804-CV
                                  ____________

JENNIFER GWYNNE CAPELO, AS ADMINSTRATOR OF THE ESTATE
          OF DECEDENT JUNE YVONNE RIVERA, Appellant

                                       V.

      GALE LILLIMAN D/B/A GULF COAST BAIL BONDS, Appellee


                      On Appeal from the Probate Court
                           Galveston County, Texas
                     Trial Court Cause No. PR-0077921-A

                                  ORDER
      This is an appeal from a judgment signed August 21, 2020. Appellant timely
filed a post judgment motion. The notice of appeal was due November 19, 2020.
See Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on
November 24, 2020, a date within 15 days of the due date for the notice of appeal.
A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the
notice of appeal. While an extension may be implied, appellant is still obligated to
come forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM


Panel Consists of Justices Jewell, Bourliot, and Hassan.